t c memo united_states tax_court fernando powers petitioner v commissioner of internal revenue respondent docket no 10758-06l filed date p submitted a form_1040 listing as -0- his income adjusted_gross_income tax and credits other taxes and amount owed on this form p claimed three daughters as dependents he also claimed a refund for the federal_income_tax withheld amounts shown on the form_w-2 and the form 1099-r attached thereto r made adjustments to p’ sec_2001 form_1040 r contends that r sent to p a notice_of_deficiency and p received it p contends otherwise r assessed and initiated collection proceedings p requested a hearing ultimately r sent to p a notice_of_determination to proceed with collection p then petitioned this court r moved for summary_judgment and to impose a penalty under sec_6673 i r c held r failed to show there is no genuine issue as to the material fact of whether r sent a notice_of_deficiency to p held further r failed to show there is no genuine issue as to the material fact of whether p received a notice_of_deficiency held further r is entitled to summary_judgment that the settlement officer employed in r’s appeals_office was permitted to conduct the administrative collection hearing held further r is entitled to summary_judgment that r’s settlement officer was impartial held further r is entitled to summary_judgment that r’s answer was timely filed in accordance with our rules and so p is not entitled to a default judgment held further because p’s actions in the further proceedings in the instant case may affect our ruling as to sec_6673 i r c r’s motion to impose a penalty will be denied this matter is to be reexamined at an appropriate later time at the court’s own motion if necessary fernando powers pro_se carol-lynn e moran for respondent memorandum opinion chabot judge this matter is before us on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioner commenced this case in 1unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure 2unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for continued response to notices of determination concerning collection action s under sec_6320 and or respondent moved for summary_judgment upon all issues presented in this case we separately consider and rule on a number of those issues we then consider and rule on respondent’s motion to impose a penalty under sec_6673 our statements as to the facts are based on the parties’ exhibits those matters that are admitted in the pleadings and other documents in the court’s file eg petitioner’s request for admissions and respondent’s response thereto and those matters that are admitted in the motion papers background when the petition was filed in the instant case petitioner resided in new jersey in early petitioner sent to respondent a form_1040 u s individual_income_tax_return for hereinafter sometimes referred to as petitioner’ sec_2001 form_1040 attached to petitioner’ sec_2001 form_1040 were a form 1099-r continued proceedings commenced on the date the petition in the instant case was filed except that the section references in table and the footnotes thereto infra are to sections of the internal_revenue_code_of_1986 as in effect for 3the notices pertained to and respondent previously moved to dismiss as to for lack of jurisdiction and the court granted that motion thus only remains before us distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc showing a total_distribution from a thrift and stock plan of dollar_figure with dollar_figure federal_income_tax withheld and dollar_figure new jersey state tax withheld and a form_w-2 wage and tax statement showing compensation of dollar_figure with dollar_figure federal_income_tax withheld and dollar_figure new jersey state_income_tax withheld during employees of the internal_revenue_service hereinafter collectively referred to as the irs and petitioner communicated with each other on date the irs sent a letter to petitioner stating that petitioner’ sec_2001 form_1040 cannot be processed the letter stated there was enclosed a report proposing tax and penalties and asked for a response within days on date the irs received a letter in response from petitioner contending the irs has no authority to change his tax_return and stating that he did not intend to self-assess any income_tax_liability against himself the irs prepared a notice_of_deficiency addressed to petitioner and dated date there is a dispute as to whether this notice_of_deficiency was sent and if it was sent whether petitioner received it table compares certain items on petitioner’ sec_2001 form_1040 with corresponding items on the notice_of_deficiency table petitioner’ sec_2001 notice item form_1040 of deficiency filing statu sec_1single head single of household adjusted_gross_income -0- 2dollar_figure dependent sec_3 -0- personal_exemption -0- big_number deductions -0- big_number taxable_income -0- dollar_figure sec_1 income_tax -0- dollar_figure credits -0- dollar_figure ira tax -0- dollar_figure total_tax liability -0- dollar_figure withholding dollar_figure dollar_figure refund dollar_figure -0- balance due -0- dollar_figure sec_6651 addition --- dollar_figure sec_6654 addition --- dollar_figure interest to --- dollar_figure amount due -0- dollar_figure 1petitioner showed himself as both single and head_of_household on the filing_status portion of hi sec_2001 form_1040 2this is the sum of the five income adjustments in the notice of deficiency--three form_w-2 wage items a form 1099-r distribution item and an unemployment_compensation item 3respondent allowed the standard_deduction for a single_taxpayer the standard_deduction for a head_of_household was dollar_figure 4rate reduction credit 5we surmise that this is the 10-percent additional tax under sec_72 on account of the dollar_figure distribution shown on a form 1099-r attached to petitioner’ sec_2001 form_1040 6at the hearing on respondent’s motion respondent conceded that petitioner was entitled to the additional dollar_figure credit for withholding 7in the calculation of the sec_6654 addition_to_tax in the notice_of_deficiency respondent determined that the prior year tax_liability was we draw respondent’s attention to 127_tc_200 affd 521_f3d_1289 10th cir on date respondent assessed the amounts shown in table table item amount additional tax dollar_figure late filing penalty dollar_figure failure_to_pay_tax penalty dollar_figure estimated_tax penalty dollar_figure interest dollar_figure 1the notice_of_deficiency in the explanation of the delinquency penalty portion states failure to pay penalty rate and that the amount of the penalty is we draw respondent’s attention to wheeler v commissioner t c pincite 2see supra note to table the parties agree that respondent sent to petitioner a notice of tax_lien for dated date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date hereinafter sometimes referred to as the notice of filing in the notice of filing respondent stated that on date respondent had filed a notice of tax_lien in the amount of dollar_figure on account of petitioner’ sec_2001 income_tax_liability see supra note regarding an unrelated item that this lien attaches to all property you currently own and to all property you may acquire in the future and that petitioner has a right to request a hearing with us to appeal this collection action and to discuss your payment method options enclosed with the notice of filing was a form request for a collection_due_process_hearing hereinafter sometimes referred to as the hearing request and an instruction that petitioner must request his hearing by on date petitioner submitted a hearing request identifying the taxable periods as through and stating and prior we were a family of then from to present day i’m single with three children in the hearing request petitioner listed the following reasons for disagreement with respondent if i had a liability my children were never computed in by the irs at this point in the hearing request petitioner set forth the names and social_security numbers of the three children i was never given dph due process hearing when i requested for it or an audit irs is subject_to irs never responded to my letters or responses to the irs or my request for a face to face hearings please read your mission statement irs has failed to follow their statutory laws and manuals in violation of title_26 that they are subject_to yick wo v hopkins u s supreme court reproduced literally respondent’s settlement officer darryl lee hereinafter sometimes referred to as lee replied to the hearing request on date lee is a settlement officer employed in respondent’s philadelphia appeals_office he is not an appeals officer in that reply lee verified receipt of the hearing request and said the items that you mention in your cdp request are items that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional conscientious or similar grounds lee referred petitioner to a web site containing examples of arguments that are considered frivolous or groundless and then noted appeals does not provide a face-to- face conference if the only items you wish to discuss are those mentioned above lee asked petitioner to write within days to describe the legitimate issues you will discuss at a hearing and stated that a telephone conference would be available to petitioner i have scheduled a telephone conference for you on date pincite am petitioner replied to lee in a letter apparently sent on or about date stating that lee did not specify which of petitioner’s arguments were frivolous and asking lee to do so petitioner stated i want to have a face to face meeting and be able to record as i have done so for other previous years petitioner added i do not have a long distance phone to use to call you or anyone available on that date that you placed on your 4in the pleadings the parties agree that lee’s letter scheduled the telephone conference for a m our finding of a m is a quotation from lee’s letter which is attached as an exhibit to lee’s declaration in support of respondent’s summary_judgment motion see 66_tc_312 we note also that respondent’s motion papers state the telephone conference was scheduled for a m letter to me which is date in this letter as in the hearing request and hi sec_2001 form_1040 petitioner stated that he is a single parent of three daughters lee replied to petitioner on date again denying petitioner a face-to-face hearing because petitioner did not inform him in writing of the legitimate issues that petitioner intended to raise at the hearing lee stated at this time you are prohibited from recording or having a face to face conference lee concluded since you do not have long distance on your telephone provide me with a contact phone number you can be reached at on date pincite 00am emphasis added on date lee wrote to petitioner about the telephone conference the conference was scheduled for date pincite 00am i tried calling you at the scheduled time but you were not available and you had not called to indicate that this date and or time were not convenient emphasis added lee added please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided lee also said that 5see 127_tc_219 121_tc_8 petitioner could provide additional information within days from the date on this letter on date respondent sent to petitioner two documents titled notice_of_determination concerning collection action s under sec_6320 and or for the notices are identical and were sent to petitioner at two different addresses the notices state in pertinent part as follows challenges to the appropriateness of collection actions you did not challenge collection actions you were sent an appointment letter dated date for a telephone conference on date since you failed to call for your conference you were sent a final opportunity letter dated date that provided you days to provide information to be considered for your hearing you failed to submit any information the issues you address on your request for a hearing were determined to be frivolous you were advised of this in your appointment letter you failed to send in a letter with issues you would like to address other than those determined to be frivolous no issues were raised 6another pair of notices was sent at the same time for see supra note 7the notices also state that the notice of filing was sent to you petitioner on date your form-12153 was received on date the request is not timely petitioner’s form the hearing request was timely--the notice of filing directed petitioner to file the form by and in this proceeding respondent has consistently admitted the timeliness the record shows that respondent has proceeded on the basis that the hearing request was timely thus this error in the notices has merely been a distraction that has not affected petitioner’s rights the notices are signed by laura weening appeals team manager they state that lee is the person to contact petitioner then timely filed a petition with this court parties’ contentions conclusions discussion respondent contends that respondent mailed and petitioner received the notice_of_deficiency for in support of this contention respondent invokes the presumptions of official regularity and delivery of the mail in regard to the administrative collection hearing respondent contends that lee attempted to call petitioner on the telephone for the administrative collection hearing but petitioner did not answer respondent maintains that lee then sent a second chance letter to petitioner but petitioner did not respond to that letter respondent denies that there was a default on respondent’s part respondent further contends that a penalty should be imposed on petitioner under sec_6673 because petitioner is using the tax_court collection proceeding merely to raise frivolous arguments and to delay collection petitioner contends that respondent did not issue and he did not receive a notice_of_deficiency for respondent failed to provide him with an administrative collection hearing he is entitled to a default judgment under rule an appeals officer rather than a settlement officer should have conducted the administrative collection hearing and respondent’s settlement officer was not impartial petitioner also objects that he does not know what he has done that respondent contends is frivolous we conclude that a respondent is not entitled to summary_judgment on the material facts of whether respondent sent a notice_of_deficiency to petitioner and whether petitioner received any such notice_of_deficiency b respondent is entitled to summary_judgment that lee a settlement officer employed in respondent’s appeals_office was permitted to conduct the administrative collection hearing lee was impartial and respondent timely filed the answer and so the filing of the answer was not a violation of our rules and so does not lead us to declare a default c other matters that may be subsumed in respondent’s summary_judgment motion may be moot and so will be denied without prejudice we will deny respondent’s motion to impose a penalty under sec_6673 but only because petitioner’s actions in further proceedings in the instant case may affect our ultimate ruling this matter is to be revisited at an appropriate time in general--summary judgment summary_judgment is a procedure used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir 88_tc_794 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for trial the procedure should be cautiously invoked and the motion should be granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 the moving party has the burden of showing the absence of a genuine issue as to any material fact 90_f3d_737 3d cir 85_tc_812 for these purposes the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movant e g 398_us_144 63_f3d_231 3d cir 636_f2d_1141 n 7th cir kroh v commissioner t c pincite a motion for summary_judgment may be granted in part and denied in part 118_tc_226 in general--the collection framework in general sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6320 relating to liens and relating to levies generally provide protections for taxpayers in tax collection matters in general sec_6320 and sec_6330 provide for notice and the right to an administrative hearing and judicial review when the commissioner files a federal_tax_lien or proposes to collect unpaid taxes by levy 126_tc_183 sec_6320 requires the commissioner to notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 generally sets forth the time and methods under which the commissioner is required to provide the notice described in sec_6320 the flush language of sec_6320 provides that the notice required by sec_6320 is to be provided not more than business days after the day of the filing of the notice of lien sec_6320 describes the information required to be included in the notice described in sec_6320 sec_6320 provides that the notice shall include the right of the person to request a hearing during the 30-day period beginning on the day after the 5-day period described in paragraph sec_6320 affords taxpayers the right to a hearing before an impartial officer_or_employee of the appeals_office pursuant to sec_6320 a taxpayer is entitled to only one hearing regarding the tax period relating to the amount of unpaid tax sec_6320 as effective for the instant case provided that the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d other than paragraph b thereof and e 8date the date of the notice of filing was the fourth business_day after date the date respondent filed the notice of tax_lien 9petitioner submitted the hearing request on date well within the required 30-day period see supra note sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action not be any more intrusive than necessary sec_6330 provides in general that a taxpayer may dispute the underlying tax_liability at the administrative collection hearing if both of two requirements have been satisfied the taxpayer did not receive a notice_of_deficiency for that tax_liability and the taxpayer did not otherwise have an opportunity to dispute that tax_liability see hoyle v commissioner t c slip op pincite if either one of these requirements is not satisfied ie if the taxpayer received the notice_of_deficiency or the taxpayer had another opportunity to dispute the tax_liability then sec_6330 does not provide authority for the taxpayer to dispute that tax_liability at the administrative collection hearing see kuykendall v commissioner 129_tc_77 as to notice_of_deficiency 128_tc_48 as to other opportunity to dispute when the appeals_office issues a notice_of_determination to a taxpayer following an administrative collection hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of a notice_of_determination to seek judicial review if the underlying tax_liability is properly in issue then the court will review the determination by the appeals_office de novo 114_tc_604 if instead the underlying tax_liability is not in issue then the court will review the determination of the appeals_office for abuse_of_discretion id 10in kuykendall v commissioner 129_tc_77 the parties disputed whether the taxpayers’ actual receipt of the notice_of_deficiency days before the end of the period for petitioning this court constituted a receipt of the notice_of_deficiency for purposes of sec_6330 we held that it did not there not being any contention that the taxpayers otherwise had an opportunity to dispute their tax_liability we remanded to the appeals_office for further proceedings id pincite as a result of the administrative hearing after the remand the parties in that case agreed to a reduction of more than percent in the taxpayers’ liability kuykendall v commissioner tcmemo_2008_277 summary_judgment issues a the notice of deficiency--sending and receipt the parties dispute whether respondent sent a notice_of_deficiency and petitioner received one the analysis of each of these two issues involves examination of many of the same materials that have been presented to us in connection with the other of these issues but each of these issues has different consequences from the other and so we consider them separately we consider first the sending and then the receipt whether a valid notice_of_deficiency was sent to petitioner in the setting of the instant case if a valid notice_of_deficiency for was not sent to petitioner then an assessment of a deficiency would be invalid see sec_6213 125_tc_14 as we stated in hoyle v commissioner t c at slip op pincite- under sec_6321 and sec_6322 a tax_lien arises in favor of the united_states at the time an assessment is made if respondent did not validly assess petitioner’s tax_liability then no lien would have arisen with respect to that tax_liability and collection could not proceed accordingly if the assessment was invalid the determination to proceed with collection was error as a matter of law accordingly whether respondent mailed the notice_of_deficiency is a material fact in the instant case and we must determine whether respondent carried the summary_judgment burden of showing that there is no genuine issue as to this fact respondent asserts that respondent properly mailed the statutory_notice_of_deficiency to the petitioner’s last_known_address on date but lee’s declaration attached to respondent’s motion does not assert that a notice_of_deficiency was mailed much less that it was properly mailed or that it was mailed on date nor does any of the exhibits attached to lee’s declaration which we understand to be what respondent asserts are the relevant documents contained in the administrative record from the cdp hearing assert any of the foregoing respondent filed a certified copy of the form_4340 certificate of assessments payments and other specified matters as a supplement to the motion before us that document shows actions on various dates including assessments having been made on date but does not show any event as having occurred on date and does not reference any mailing of a notice_of_deficiency a document described as a literal 11at another point in the motion papers respondent asserts that on date respondent sent a statutory_notice_of_deficiency to petitioner proposing a tax_liability for taxable_year and additions to tax under sec_6651 and sec_6654 emphasis added we assume respondent’s contention is as to a notice_of_deficiency that determined deficiencies and not a document proposing deficiencies such as a so-called 30-day_letter transcript for taxable_year attached to lee’s declaration is similar to the form_4340 it also does not show any event as having occurred on date and does not reference any mailing of a notice_of_deficiency in lee’s declaration he asserts that he verified that all legal and procedural requirements were met lee’s declaration does not indicate what he relied on to verify that the notice_of_deficiency was mailed lee attached the notice_of_determination to his declaration the entire explanation of this matter in the notice_of_determination is as follows validity of the assessment the assessment is valid respondent’s analysis in the summary_judgment motion is as follows respondent properly mailed the statutory_notice_of_deficiency to petitioner’s last_known_address on date a copy of the notice_of_deficiency for taxable_year sent certified mail to petitioner is contained in respondent’s examination file and is attached hereto as declaration exhibit d while there is no united_states postal service form_3877 in the administrative file the certified mail number is located on the first page of the statutory_notice_of_deficiency reflecting that the letter was sent out by certified mail to the petitioner respondent is entitled to rely upon presumptions of official regularity and delivery where the record reflects proper mailing of the statutory_notice_of_deficiency sego v commissioner supra t c bailey v commissioner tcmemo_2005_241 see also figler v commissioner tcmemo_2005_230 carey v commissioner tcmemo_2002_209 there is no evidence that the statutory_notice_of_deficiency was returned to the service petitioner did not deny receipt of the notice_of_deficiency in his form or during the cdp hearing thus the presumptions of official regularity and delivery have not been rebutted bailey v commissioner supra accordingly the settlement officer did not consider underlying liability none of the four cases respondent cites was a summary_judgment proceeding with the special obligations that are imposed on the movant of a summary_judgment motion in sego and figler the commissioner presented u s postal service forms in the instant case not only was no form_3877 presented respondent asserts there is no form_3877 in the administrative file in bailey the parties stipulated that the notice_of_deficiency was mailed in the instant case this is a disputed matter in carey the dispute was whether the notices of deficiency were mailed to the taxpayer’s last_known_address not whether they were mailed at all none of these cases supports respondent’s position in the summary_judgment motion before us hoyle v commissioner t c is close to being on all fours with the instant case the main difference being that hoyle did not involve the additional obligations imposed in the instant case because respondent is proceeding here by way of summary_judgment we stated as follows in hoyle v commissioner t c at slip op pincite respondent asserts that in the absence of clear evidence to the contrary respondent may rely on a presumption of official regularity we have held that exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that the notice was properly mailed coleman v commissioner 94_tc_91 see also 724_f2d_808 9th cir it may be true that an appeals officer could rely on a properly completed postal service form_3877 to meet his verification obligation under sec_6330 however in the instant case the administrative record did not contain a postal service form_3877 accordingly the appeals officer could not have based his verification on that form in sum it is unclear what the appeals officer relied on to verify that the assessment of petitioner’s tax_liability was preceded by a duly mailed notice_of_deficiency because it is not clear from the record that respondent sent a notice_of_deficiency to petitioner before assessing the deficiencies in issue we must decide whether it is appropriate for this court to review petitioner’s underlying tax_liability de novo or whether instead we should remand to the appeals_office for clarification of the basis for the appeals officer’s verification that all requirements of applicable law were met fn ref omitted in the instant case as respondent notes there is no united_states postal service form_3877 in the administrative file the material submitted does not include any other evidence of any mailing or any assertion that would meet the requirements of rule d dollar_figure 12rule d provides as follows rule summary_judgment continued all of the cases respondent relies on in the presumptions- of-official-regularity-and-delivery argument have anchored those presumptions in significant evidence the argument in the instant summary_judgment motion is not so anchored respondent’s argument in this setting puts us in mind of our response to a taxpayer’s argument in 44_tc_638 n 4petitioners’ explanation of how the intention to make a valid conveyance somehow results in such a conveyance actually being made is strikingly similar to the explanation given by ko-ko the lord high executioner to the mikado of japan in gilbert and sullivan’s operetta to show how it could be that although the mikado had ordered an execution the would-be victim was not yet deceased ko-ko explained continued d form of affidavits further testimony defense required supporting and opposing affidavits shall be made on personal knowledge shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant is competent to testify to the matters stated therein sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or filed therewith the court may permit affidavits to be supplemented or opposed by answers to interrogatories depositions further affidavits or other acceptable materials to the extent that other applicable conditions in these rules are satisfied for utilizing such procedures when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party emphasis added when your majesty says let a thing be done it’s as good as done--practically it is done--because your majesty’s will is law your majesty says kill a gentleman and a gentleman is told off to be killed consequently that gentleman is as good as dead--practically he is dead--and if he is dead why not say so unlike the mikado we do not find the syllogism sufficiently persuasive on the basis of the foregoing we conclude that respondent failed to show that there is no genuine issue as to the material fact of whether respondent mailed a notice_of_deficiency to petitioner consequently summary_judgment will be denied on this matter the parties must understand that this is not a ruling on the underlying issue this ruling merely restores this matter to consideration under our normal procedures in collection cases see hoyle v commissioner supra as to further proceedings on this point it may be helpful to compare butti v commissioner tcmemo_2008_82 with butti v commissioner tcmemo_2009_ whether petitioner received a notice_of_deficiency in general the commissioner must not assess a deficiency until a notice_of_deficiency has been sent to the taxpayer sec_6213 if the notice_of_deficiency was sent to the taxpayer’s last_known_address then it is effective for sec_6213 purposes even if the taxpayer did not receive the notice sec_6212 see eg mason v commissioner t c n slip op pincite 122_tc_258 92_tc_729 affd without published opinion 935_f2d_1282 3d cir in contrast under the collection statute if the taxpayer did not receive a notice_of_deficiency then the taxpayer generally would be entitled to dispute the underlying tax_liability at the administrative collection hearing sec_6330dollar_figure among the matters petitioner raised on many occasions see infra sec_6673 penalty is his entitlement to claim the income_tax benefits that may result from his being single with sec_6330 provides as follows sec_6330 notice and opportunity for hearing before levy c matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability three children his having identified the children by name and social_security_number this appears to be a nonfrivolous issue that if he prevailed on it in whole or part could reduce hi sec_2001 income_tax liabilitydollar_figure accordingly the issue of whether petitioner received a notice_of_deficiency appears to be an issue as to a material fact cf elect arts inc v commissioner t c pincite we consider whether the movant respondent has shown that in the words of rule b this is no genuine issue that brings us to the question of whether respondent has shown that petitioner received the notice_of_deficiency a copy of which is included in respondent’s motion papers and is described supra in table dollar_figure respondent’s contentions in this regard are essentially the same as those with regard to the mailing issue supra relying on 14respondent directs our attention to carrillo v commissioner tcmemo_2005_290 holliday v commissioner tcmemo_2005_240 and delgado v commissioner tcmemo_2005_186 in all of these cases we concluded that the taxpayers failed to identify any specific colorable or legitimate issues viewing the instant case through the lens of respondent’s summary_judgment motion we conclude that petitioner’s repeated claim to being single with three children is a colorable or legitimate issue 15respondent does not contend in connection with the instant summary_judgment motion that petitioner had any other opportunity to dispute his tax_liability so we focus on the notice_of_deficiency alternative in sec_6330 cf 128_tc_48 the same four opinions we conclude that none of the four opinions supports respondent’s position on the receipt issue in 114_tc_604 we held that for purposes of sec_6330 a taxpayer may not defeat receipt of the notice_of_deficiency by deliberately refusing it in so holding we relied on the substantial evidence there in the record indicating that the notice_of_deficiency was properly sent and absent the taxpayer’s refusal to accept delivery would have been received the record in this case contains a copy of a notice_of_deficiency dated date addressed to davina sego a form_3877 indicating that the notice was sent on the date it bears corroborating postal service forms and testimony indicating attempted delivery of the statutory notice to davina sego at the address acknowledged by petitioners to be their residence and evidence that davina sego would not have petitioned the court in response to the statutory_notice_of_deficiency if she had actually received it based on the court’s observation of petitioners their claims are at best misguided and in any event unreliable and improbable on the preponderance_of_the_evidence we conclude that the statutory_notice_of_deficiency was sent to davina sego and that the notices of attempted delivery of certified mail were left at petitioners’ residence as testified by the postal service employee further we conclude that each petitioner had an earlier opportunity to dispute in this court his or her tax_liability for and and deliberately declined to do so see sec_6330 id pincite in contrast to the substantial evidence presented in sego respondent in the instant summary_judgment motion has not presented a u s postal service form_3877 demonstrating that the notice was sent on the date contained in the notice other u s postal service forms and corroborating affidavits indicating attempted delivery of the notice_of_deficiency or evidence demonstrating that even if petitioner had received the notice he would not have petitioned the tax_court nor has respondent provided any evidence that petitioner deliberately refused the notice_of_deficiency respondent cannot find support in sego in bailey v commissioner tcmemo_2005_241 the taxpayer stipulated that the notice_of_deficiency was mailed to him and sent to the correct address and he testified that he ‘ didn’t recall receiving it’ and he ‘did not document the receipt of it ’ in contrast in the instant case respondent has failed to establish that the notice_of_deficiency was sent there is no equivocation in petitioner’s denial of the fact of receipt and the summary_judgment setting requires us to view disputed facts in the light most favorable to the party opposing the motion in figler v commissioner tcmemo_2005_230 the commissioner presented extensive evidence to show that the notice_of_deficiency was mailed to the taxpayer and that the taxpayer had previously refused to accept certified mail that the commissioner sent to the taxpayer that foundation is completely absent in the instant case’s summary_judgment setting in carey v commissioner tcmemo_2002_209 the commissioner presented evidence of attempted delivery of the notices of deficiency and the court had the benefit of observing the taxpayer husband during his testimony and concluding that the taxpayers had deliberately refused delivery of the notices of deficiency that foundation is completely absent in the instant case’s summary_judgment setting on the basis of the foregoing we conclude that respondent failed to show that there is no genuine issue as to the material fact of whether petitioner received a notice_of_deficiency consequently summary_judgment will be denied on this matter the parties must understand that this is not a ruling on the underlying issue this ruling merely restores this matter to consideration under our normal procedures in collection cases b whether the settlement officer may conduct the hearing petitioner contends that the use of a settlement officer rather than an appeals officer to conduct his administrative collection hearing violates the treasury department’s rules and regulations both sec_6320 and sec_6330 provide that the taxpayer has the right to a hearing that the hearing is to be held by the internal_revenue_service office of appeals and that the hearing shall be conducted by an officer_or_employee dollar_figure lee is a settlement officer employed in respondent’s philadelphia appeals_office thus the use of lee to conduct the administrative collection hearing does not violate the requirements of the statute sec_6330 is identical to sec_6320 in this respect petitioner has not directed our attention to and we have not found any provision of the statute that would prohibit settlement officers from conducting the administrative collection hearing sec_301_6320-1 proced admin regs directs that a cdp hearing will be conducted by an employee or officer of appeals thus the use of lee to conduct the hearing is authorized by the relevant regulation sec_301_6330-1 proced admin regs is identical to sec_301_6320-1 proced admin regs in this regard petitioner has not directed our attention to and we have not found any treasury 16we note that the heading of par of both of these sections is impartial officer however the text plainly authorizes conduct by an officer_or_employee emphasis added as we noted in another context in 86_tc_980 affd without published opinion 812_f2d_1401 4th cir the heading of a provision cannot limit the plain meaning of the statutory provisions themselves 350_us_179 331_us_519 85_tc_900 ndollar_figure department regulation or any rule_of the treasury_department or the commissioner that would be violated by settlement officers’ conducting hearings we conclude that there is no genuine issue of material fact and that a decision may be rendered as a matter of law that respondent may have a settlement officer conduct the administrative collection hearing we will grant summary_judgment on this matter c whether the settlement officer was impartial petitioner contends lee was not impartial petitioner does not contend that lee had prior involvement with respect to the unpaid tax involved in this case see sec_6320 sec_6330 instead petitioner states darryl lee simply picked and choose what would give his employer the commissioner of the i r s a win rather then being impartial which in the case in the federal district_court for the district of new jersey fernando powers v commissioner of the i r s docket number case no nlh the department of justice admits that the internal_revenue_service is not part of the american government further raising more questions was the settlement officer really being impartial reproduced literally rule d requires an adverse_party to respond to a motion for summary_judgment with specific facts showing that there is a genuine issue for trial our evaluation of the record herein leads us to conclude that petitioner’s argument is not properly supported because petitioner did not provide any specific facts showing that lee was biased instead it appears that petitioner disagreed with lee’s conclusions and from that disagreement petitioner infers bias but much more must be shown for a finding of bias accordingly given the lack of a factual basis for petitioner’s claim there is not a genuine issue of material fact as to whether lee was biased thus we will grant summary_judgment on this matter d default judgment petitioner maintains that he is entitled to a default judgment under rule he argues that respondent’s attorney stated on her briefs dated date paragraph one pleadings in this case as being closed on date clearly by looking at the trial log one can see that the respondent filed the day after on date therefore putting the commissioner in default under tax_court rule default and dismissal a b c reproduced literally we gather that the thrust of petitioner’s contention is that respondent asserts that the pleadings were closed on date respondent’s answer was not filed until date accordingly petitioner contends respondent may be held to be in default under rule a the pleadings in the instant case consist of petitioner’s petition and respondent’s answer no reply or other responsive pleading has been filed or directed see rule as a result the pleadings were closed in the instant case on date when respondent’s answer was filed see 115_tc_523 82_tc_403 78_tc_646 respondent’s answer was filed weeks after service of the petition well within the 60-day period allowed under rule a for filing the answer accordingly petitioner is incorrect in his assertion that respondent’s answer was not timely respondent erred in stating in the summary_judgment motion papers that the pleadings were closed on date that was the date respondent served the answer on petitioner not the date the answer was filed respondent’s 1-day misstatement which appears in a document dated date not as stated by petitioner in his default contention is not a failure to comply with our rules it has no effect on any matters procedural or substantive in the instant case we hold that respondent is entitled to summary_judgment that respondent’s answer was timely filed in accordance with our rules sec_6673 penalty respondent further moves that the court impose a penalty pursuant to sec_6673 contending that petitioner is using these proceedings as a vehicle to raise frivolous arguments against the federal_income_tax system and simply to delay the collection process in pertinent part sec_6673 authorizes the tax_court to impose a penalty of up to dollar_figure payable to the united_states whenever it appears to the court that the taxpayer institutes or maintains a proceeding primarily for delay the taxpayer’s position in the proceeding is frivolous or groundless or the taxpayer unreasonably failed to pursue the available administrative remedies petitioner responds to the penalty motion as follows reproduced literally further the i r s failure to show why is the very fabric of freedom the law of the land the definition and limitation of power on the american government disallowed in this infeiorior lower court and is considered frivolous further the i r s failure to show why are the federal united_states supreme court cases not being allowed into the inferior lower court that has to do with the federal_income_tax and the sixteen amendment issues such as the 240_us_1 further the i r s failure to show what exactly is frivolous and where in the law can a state or federal citizen of the republic find the meaning so that it can be understood surely it can not be so broad that any argument or defense that is brought up by the plaintiff fernando powers that the internal_revenue_service disagrees with would or could be call frivolous just because the i r s simply disagrees this further proving plaintiffs notorious default is proper and the i r s ’s secret default is not and the issues at hand were decided without all the facts that were submitted to the i r s settlement officer unknowingly and not an appeals officer as i believe that the law prescribes and their own admissions confirms this fact is it not true that one must be qualified under a job description to be able to do a particular job within the i r s with defined and limited powers created by some law or policy settlement officer lacked subject matter jurisdiction in an appeals hearing so as a non-tax payer of the income_tax i simply do not understand especially since no one from the i r s is welling to explain anything to me so again how am i suppose to understand we do not try to present a comprehensive definition of frivolous nor do we try to present a comprehensive list of petitioner’s contentions that are frivolous we list a few items focusing initially on petitioner’s own response to respondent’s motion petitioner still regards himself as a non-tax payer of the ‘income tax’ petitioner’ sec_2001 form_1040 included a form r and a form_w-2 which together showed more than dollar_figure in income subject_to tax does petitioner really believe that those who annually file more than million income_tax returns are merely following a pied piper we draw petitioner’s attention to the following warning by the court_of_appeals for the third circuit the court to which the instant case is appealable in 898_f2d_942 3d cir we take this opportunity to reiterate that wages are income within the meaning of the sixteenth_amendment unless subsequent supreme court decisions throw any doubt on this conclusion we will view arguments to the contrary as frivolous which may subject the party asserting them to appropriate sanctions petitioner directs our attention to 240_us_1 the supreme court’s opinion in brushaber strikes down every objection advanced in the case to the constitutionality of the income_tax provisions of the tariff act as best we can tell nothing in the supreme court’s opinion in brushaber supports any contention petitioner makes in the instant case to contend otherwise is frivolous in his petition petitioner claims violations of his rights under the first fourth fifth 6th or 7th eighth ninth tenth and thirteenth amendments to the constitution as well as violations of sections clause and of article i of the constitution we will not undertake to analyze each of these contentions many of which to the extent we can understand them appear to have been dealt with in 80_tc_1111 in rowlee we considered the taxpayer’s contentions as bearing on the issue of fraud id pincite in 737_f2d_1417 5th cir affg an order of this court the court_of_appeals stated we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit the constitutionality of our income_tax system--including the role played within that system by the internal_revenue_service and the tax court--has long been established we affirm the dismissal of crain’s spurious petition and the assessment of a penalty imposed by the tax_court for instituting a frivolous proceeding sec_6673 the court_of_appeals in crain not only affirmed this court’s imposition of a penalty under sec_6673 but also imposed its own damage award against crain for making on appeal a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish id pincite to the same effect is 771_f2d_64 3d cir affg tcmemo_1984_ petitioner must understand that his successes as to parts of respondent’s summary_judgment motion do not insulate him from a sec_6673 penalty indeed we have imposed such penalties even where taxpayers have ultimately prevailed on some matters in their cases 929_f2d_110 2d cir affg on this issue and vacating and remanding on another issue tcmemo_1989_671 127_tc_200 affd 521_f3d_1289 10th cir to the same effect see harrell v commissioner tcmemo_1998_ affd without published opinion 191_f3d_456 7th cir also we have imposed such penalties even where taxpayers have raised some issues that were neither frivolous nor groundless along with issues that were frivolous or groundless 792_f2d_91 7th cir affg tcmemo_1985_237 102_tc_137 affd 53_f3d_799 7th cir petitioner should also understand that some courts of appeals in affirming this court’s imposition of sec_6673 penalties have added their own penalties because of frivolous arguments presented on appeal see eg 287_fedappx_169 3d cir affg tcmemo_2007_297 and tcmemo_2007_298 we note that because of our determination to deny parts of respondent’s summary_judgment motion there are to be additional proceedings before this court in the instant case petitioner’s conduct in the additional proceedings may affect our ultimate determination regarding a sec_6673 penalty compare wheeler v commissioner t c pincite and sloan v commissioner t c pincite with harrell v commissioner tcmemo_1998_207 accordingly we will deny respondent’s sec_6673 motion at this point but petitioner is warned that we will revisit the matter at a later point in our proceedings at the court’s own motion if necessary to reflect the foregoing an appropriate order will be issued granting in part and denying in part respondent’s motion for summary_judgment and denying respondent’s motion for a sec_6673 penalty 17we have not grappled with the dispute as to the telephone hearing respondent’s materials show lee was to telephone petitioner respondent maintains lee telephoned but petitioner did not pick up the telephone but the notice_of_determination states that it was petitioner who failed to call petitioner maintains he waited at the agreed-upon time but the call never came some of the materials state that the agreed-upon time was a m and some that it wa sec_11 a m we note that another court concluded that the agreed-upon time was a m a time that does not appear in any of the materials the parties submitted in the instant case at this point the administrative record appears to be badly muddled see meeh v commissioner tcmemo_2009_180 depending on the outcome of the matters remaining in the instant case this issue may be moot it will be dealt with if and when it appears to be of any moment in the further proceedings
